Citation Nr: 9930651	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to an effective date prior to June 6, 1997 for 
the 10 percent 
evaluation assigned to the service connected right knee 
patellofemoral syndrome.

2. Entitlement to an effective date prior to June 6, 1997 for 
the 10 percent 
evaluation assigned to the service connected left knee 
patellofemoral syndrome.

3. Entitlement to an effective date prior to June 6, 1997 for 
the 10 percent 
evaluation assigned to the service connected right foot 
plantar fasciitis.

4. Entitlement to an effective date prior to June 6, 1997 for 
the 10 percent 
evaluation assigned to the service connected left foot 
plantar fasciitis.

5. Entitlement to an effective date prior to June 6, 1997 for 
the 10 percent 
evaluation assigned to the service-connected headache with 
photophobia.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  Service connection was granted for bilateral 
patellofemoral syndrome, headache with photophobia and 
bilateral plantar fasciitis by an unappealed RO decision in 
August 1990; noncompensable evaluations were established, 
effective from November 14, 1989, the day after the veteran 
was discharged from active duty.

2.  The veteran's original claims for increased ratings for 
bilateral patellofemoral 
syndrome, headache with photophobia, and bilateral plantar 
fasciitis were received on June 6, 1997.

3.  The evaluation for each of the disabilities listed above 
was increased to 10   
percent disabling by an RO rating decision in September 1997.

4.  The earliest date an increase in disability for the 
veteran's bilateral patellofemoral syndrome and bilateral 
plantar fasciitis was factually ascertainable was June 6, 
1997.

6.  The earliest date an increase in disability for headaches 
with photophobia was factually ascertainable was January 13, 
1997, and the RO had constructive notice of the VA generated 
outpatient clinic record dated at that time that reflected 
the increase in disability. 


CONCLUSIONS OF LAW

1. The requirements for an effective date prior to June 6, 
1997, for assignment of a 
10 percent disability evaluation for bilateral patellofemoral 
syndrome and bilateral plantar fasciitis have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).

2.  The requirements for an earlier effective date of January 
13, 1997 for a 10 percent disability evaluation for headaches 
with photophobia have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was granted service connection for the above 
disorders by rating decision in August 1990.  This rating 
decision assigned a noncompensable evaluation for the 
veteran's bilateral patellofemoral syndrome, headache with 
photophobia and bilateral plantar fasciitis.  The rating was 
established effective from the day after the veteran's 
discharge from active service.  The veteran did not appeal, 
and that determination became final.  38 U.S.C.A. § 7105(c).  

In June 1997, the veteran filed a claim for increased ratings 
for the above listed disabilities.  She stated that her 
headaches had become more severe and that her bilateral 
plantar fasciitis and knee disorders warranted a higher 
evaluation.  Rating decision dated September 1997 established 
higher evaluations for each of these disorders effective back 
to June 6, 1997, the date the claims were received.  The 
veteran subsequently filed her substantive appeal where she 
argued that the increase should be effective from the date 
after discharge, as the disabilities had been problematic 
since that time.

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. 5107(a). That is, 
she has presented "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board 
also is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. 5107(a).

The law provides that increased disability compensation shall 
be paid from the earliest date from which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date; 
otherwise, the date of receipt of claim shall be the 
effective date of increase.  See 38 U.S.C. § 5110; 38 C.F.R. 
§ 3.400(o)(2). 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. 3.1(p); see Servello v. Derwinski, 3 
Vet.App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  38 C.F.R. 3.155(a); see also Servello, 3 Vet. App. 
at 199 (holding that 38 C.F.R. 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  In determining 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim. See Quarles v. Derwinski, 3 Vet. App. 
129,134 (1992); 38 U.S.C.A. 7104(a).

Various reports of examination or treatment may be accepted 
as an informal claim for benefits if any such report relates 
to a disability that may establish entitlement.  Once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation has been disallowed because 
the service-connected disability is not compensable in 
degree, the date of VA outpatient records will be accepted as 
the date of receipt of a claim.  38 C.F.R. § 3.157.

As to the claims for increased ratings for bilateral 
patellofemoral syndrome and bilateral plantar fasciitis, the 
Board notes that the August 1990 RO decision that granted 
service connection and assigned zero percent ratings for the 
disabilities at issue was not appealed and there is no 
evidence of record that the veteran submitted a claim to 
reopen, informal or otherwise, prior to June 6, 1997.  On 
that date, she submitted a VA Form 21-4138 wherein she 
requested increased evaluations for the above listed 
disabilities.  Prior to receipt of the veteran's formal 
application, no informal communication was received from the 
veteran requesting the same benefit.  Moreover, the earliest 
medical evidence describing these disabilities was dated July 
1997. 

Clearly, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400, which prohibits an assignment of an effective date 
of receipt of the claim, the veteran is not entitled to an 
effective date earlier than June 6, 1997, the date the RO 
received the claim for increased evaluation for bilateral 
patellofemoral syndrome and bilateral plantar fasciitis.

As the evidence fails to establish that an earlier effective 
dated for the increased rating for the listed disabilities is 
warranted, the veteran's claims must be denied.

However, as to the veteran's claim for increased rating for 
headaches with photophobia, the Board finds that the veteran 
is entitled to an earlier effective date of January 13, 1997, 
for a 10 percent rating.  Outpatient records show that the 
veteran received treatment for this disorder at a VA facility 
in January 1997.  As the regulations above indicate, 
increased disability compensation shall be paid from the 
earliest date from which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date.  38 C.F.R. § 3.400.  The 
outpatient clinic record shows that the veteran gave a 
history of recent migraine headaches at that time.  While a 
compensable rating may not be warranted under 38 C.F.R. 
§ 4.124 a, Diagnostic Code 8100, because the frequency or 
duration of the headaches was not noted, the Board observes 
that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
United States Court of Veterans Appeals (now Court of Appeals 
for Veterans Claims) held that the VA has constructive notice 
of VA generated documents that could reasonably be expected 
to be part of the record, even where they were not actually 
before the adjudicating body.  Thus, the date of treatment at 
a VA facility will be deemed the date of receipt of the claim 
for an increased rating for the veteran's headache with 
photophobia.  Id.  Therefore, the veteran is entitled to an 
effective date of January 13, 1997 for the 10 percent rating 
for headache with photophobia.

The Board has considered the veteran's contention that she 
should be entitled to the 10 percent evaluations from the 
date after her day of discharge.  However, the unappealed 
August 1990 RO decision found that, while service connection 
was effective the day after service, because the veteran 
filed her claims for service connection within a year of 
service, the disabilities at issue were not compensable under 
the applicable rating criteria.  While a claim for clear and 
unmistakable error in the 1990 RO decision is not before the 
Board, it is pertinent to note that the veteran's separation 
examination in 1989 was negative for any pertinent abnormal 
findings, other than bilateral knee pain, and the clinical 
evaluation at that time was normal.  Thus, the August 1990 RO 
decision was supported by the evidence of record.

The relevant facts are not in dispute, and it is the law, not 
the evidence, which is dispositive of the outcome of this 
case.  Sabonis v. Brown, 6 Vet. App. 426 (1994). As the 
veteran's claims for increased ratings for bilateral 
patellofemoral syndrome, and bilateral plantar fasciitis were 
received on June 6, 1997, and there is no medical evidence 
dated during the year prior to that date that shows that any 
of these disabilities were compensable, there is no 
entitlement to an earlier effective date for 10 percent 
ratings.  Since the Board has found, under Bell, supra, that 
the outpatient clinic record pertaining to treatment for 
headaches with photophobia, dated January 13, 1997, is a 
claim for an increased rating, an earlier effective date for 
the 10 percent rating for headache with photophobia of 
January 13, 1997 is warranted. 


ORDER

1. Entitlement to an effective date prior to June 6, 1997 for 
the 10 percent 
evaluation assigned to the service connected right knee 
patellofemoral syndrome is denied.

2. Entitlement to an effective date prior to June 6, 1997 for 
the 10 percent 
evaluation assigned to the service connected left knee 
patellofemoral syndrome is denied.

3.  Entitlement to an effective date prior to June 6, 1997 
for the 10 percent 
evaluation assigned to the service connected right foot 
plantar fasciitis is denied.

3. Entitlement to an effective date prior to June 6, 1997 for 
the 10 percent 
evaluation assigned to the service connected left foot 
plantar fasciitis is denied.

5.  Entitlement to an effective date of January 13, 1997 for 
the 10 percent evaluation assigned to the service connected 
headaches with photophobia is granted, subject to the law and 
regulations governing the payment of VA compensation 
benefits..



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals






